Per Curiam.

Having reviewed the record, we adopt the findings and conclusions of the board. Respondent is hereby indefinitely suspended from the practice of law. Respondent is further ordered to make restitution for the unearned funds received from Griffith, Thompson, and Súber with statutory interest, and bring his child support obligations current with statutory interest and remain in compliance with those obligations. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.